Citation Nr: 0705926	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a disability 
manifested by flat feet.

3.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the dorsal spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the cervical spine with traumatic 
arthritis.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the left shoulder (minor) with 
traumatic arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955 and from December 1979 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In a November 2005 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that his appeal should also include 
the issue of service connection for headaches secondary to 
service connected disability.  The RO notified the veteran by 
letter in January 2006 that service connection for headaches 
was previously denied in 1989, that he had not been 
successful in reopening his claim for service connection for 
headaches, that that he did not appeal this decision.  
However, as he has raised this issue again, this matter is 
referred to the RO for appropriate action.

The Board notes that the veteran submitted evidence of a 
right ankle injury in November 1988 and stated that due to 
this injury, he has limited motion in his right foot, stress 
walking, and flat feet.  Although the issue of service 
connection for flat feet is on appeal, it appears the veteran 
is also claiming service connection for residuals of a right 
ankle injury.  Thus, this matter is referred to the RO for 
appropriate action.  

The Board also notes that the veteran testified in December 
2006 that his left shoulder scar was painful to the touch.  
Under Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  The May 2004 VA 
examination report noted a well-healed scar but did not 
address whether or not the scar was painful.  Thus, the issue 
of entitlement to a separate 10 percent disability rating for 
the veteran's left shoulder scar is referred to the RO for 
appropriate action.  

The issue of entitlement to an evaluation in excess of 10 
percent for arthritis of the dorsal spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
bilateral hearing loss that is related to active service; the 
veteran's tinnitus is not related to active service.

2.  The evidence does not show that the veteran currently a 
disability manifested by flat feet that is related to active 
service.

3.  The evidence demonstrates that the veteran's service-
connected cervical spine disability is manifested by 
subjective complaints of pain with repetitive use and 
objective findings of forward flexion of 40 degrees, combined 
range of motion of 200 degrees, and tenderness, soreness, and 
muscle spasms not resulting in abnormal gait or abnormal 
spinal contour, and x-ray evidence of degenerative arthritic 
changes of the bodies of C4 to C7.

4.  The evidence demonstrates that the veteran's service-
connected left shoulder disability is manifested by 
subjective complaints of pain, soreness, tenderness, 
stiffness, and fatigability especially with repetitive use; 
and objective findings of forward flexion of 110 degrees, 
abduction of 85 degrees, internal and external rotation of 45 
degrees with pain at the extremes of motion, and x-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss or 
tinnitus that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  A disability manifested by flat feet was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5003, 5235-5243 (2006).

4.  The criteria for an evaluation of 20 percent, but no 
higher, for a left shoulder disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5003, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in January 2004, September 2005, and November 
2005 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
September 2005 and November 2005 letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and given adequate time to submit additional 
information to support his claim.  The Board notes that the 
veteran has, in fact, submitted evidence already of record in 
response to the November 2005 VCAA letter.   
 
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  The November 2005 
letter specifically advised the veteran to send VA any 
medical reports that he had.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the RO assigned the disability 
ratings at issue here for the veteran's service-connected 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to effective dates to be 
assigned, and no further notice is needed.  Id.  
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in May 2004 to assess his service-connected 
disabilities.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2004 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

With respect to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, and a 
bilateral foot disability, the Board notes that the veteran 
has not been afforded VA examinations with opinions as to the 
etiology.  Such opinion is "necessary" under 38 U.S.C.A. § 
5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or in service or 
has a disease or symptoms of a disease within a specified 
period, (3) there is an indication the current disability or 
symptoms maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence 
has been presented showing the possibility that bilateral 
hearing loss, tinnitus, or a chronic foot disability is 
related to service, the Board finds that etiology opinions 
are not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

a.	Bilateral hearing loss and tinnitus

The veteran's service medical records indicate that his 
hearing was evaluated as normal at his May 1953 pre-induction 
physical examination as well as at the May 1955 examination.  
A November 1987 Report of Medical Examination indicated pure 
tone thresholds, in decibels, of 25 and 30 at 3000 and 4000 
hertz for the right ear and of 25 and 25 at 3000 and 4000 
hertz for the left ear.  

The United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the 
November 1987 audiometric evaluation indicates some degree of 
hearing loss in service.

The current medical records show that the veteran presented 
in March 2004 in which he complained of worsening hearing 
loss and ringing in the ears and noted that vertigo, hearing 
loss, and ringing in ears started several years prior.  After 
physical examination of the veteran, the impression was 
vertigo with hearing loss and tinnitus.  It was noted that 
the veteran had a previous hearing test possibly in 2000 but 
was not told that he needed amplification.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or 
when word recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran has submitted no medical evidence showing 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Although it was noted that the veteran underwent a hearing 
test possibly in 2000, the VA treatment records do not 
contain any authorized audiological evaluations.  Thus, while 
there is no question that the veteran exhibited some degree 
of hearing impairment while in the service, the veteran does 
not have current impaired hearing pursuant to 38 C.F.R. § 
3.385 as a result, and "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).
  
In addition, the veteran has submitted no medical evidence 
relating his hearing loss or tinnitus to his military service 
or to a service-connected disability.  Further, the medical 
evidence does not show complaints of hearing loss or tinnitus 
until many years after service.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Thus, the medical evidence fails to show that the veteran 
currently suffers from bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.385.  In the absence of competent medical evidence that 
bilateral hearing loss exists and that bilateral hearing loss 
or tinnitus were caused by or aggravated by the veteran's 
military service or related to service-connected disability, 
the criteria for establishing service connection for 
bilateral hearing loss and tinnitus have not been 
established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

b.	Bilateral foot disability

The veteran's service medical records indicate that the 
abnormality of flat feet was noted on the veteran's June 1983 
Report of Medical Examination; however, under the summary of 
defects and diagnoses, the veteran's flat feet were noted to 
be asymptomatic.  On the veteran's Report of Medical History 
completed in November 1987, he noted that he had foot trouble 
and specified flat feet; however, the November 1987 Report of 
Medical Examination evaluated the veteran's feet as normal.

The current medical records show that the veteran presented 
in November 2002 stating that he was ready for a new pair of 
shoes and that he had been treated for a heel spur that had 
completely resolved.  After physical examination of the 
veteran, he was diagnosed with resolved plantar fasciitis and 
onychomycosis 1-5 bilateral not in need of professional 
debridement at that time.  The plan was to consult 
prosthetics for new shoes to prevent reoccurrence of plantar 
fasciitis.  The record is absent more recent complaints of or 
treatment for plantar fasciitis or any other foot problem.  
Thus, the medical evidence fails to show that the veteran 
currently suffers from a disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

While there is no question that the veteran exhibited 
asymptomatic flat feet while in the service, he does not have 
a current foot disability as a result, and "[i]n the absence 
of proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of competent medical evidence that a disability 
manifested by flat feet exists and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for a disability 
manifested by flat feet have not been established.  38 C.F.R. 
§ 3.303. 

Although the veteran contends that he suffers from bilateral 
hearing loss and tinnitus related to his service or to a 
service-connected disability and a disability manifested by 
flat feet related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
service connection for bilateral hearing loss, tinnitus, and 
a disability manifested by flat feet is denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2005). The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

a.	Cervical spine

Historically, by rating action of August 1989, the RO granted 
service connection for a neck injury and assigned a 10% 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5290.

Diagnostic Code 5010 provides that arthritis due to trauma 
established by x-ray findings will be rated as degenerative 
arthritis under Diagnostic Code 5003. Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the cervical 
spine was formerly evaluated under Diagnostic Code 5290, 
where a 10 percent rating was assignable for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation was warranted for moderate limitation of motion of 
the cervical spine, and a 30 percent rating was warranted for 
severe limitation of motion of the cervical spine.  

The current rating criteria for spine pathology took effect 
on September 26, 2003.  In addition to the changes in the way 
spine pathology is rated, the current criteria provide 
specific standards for spine range of motion, see 38 C.F.R. § 
4.71a, Plate V (2006), and change the Diagnostic Codes 
designation as well. See Diagnostic Codes 5235-5243 (2006).  
The Board notes that the veteran filed his claim for 
increased rating in December 2003, after the changes in the 
spine regulations were promulgated.  As there is no 
indication in the record that the veteran's cervical spine 
disability increased in severity in the year prior to the 
filing of his claim, only the current spine regulations are 
for application.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness, 
or aching, a 10 percent rating is warranted when forward 
flexion of the cervical spine is greater than 30 degrees but 
not greater than 40 degrees; the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or there is a vertebral body 
fracture with loss of 50 percent or more of height.  38 
C.F.R. § 4.71a (2006).  

A 20 percent evaluation is warranted when forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the cervical 
spine is not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in altered gait, or abnormal 
spinal contour.  Id.  A 30 percent evaluation requires 
limitation of forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  Id.  A 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion, 
extension and lateral bending of the cervical spine are each 
defined as being from 0 to 45 degrees. Normal rotation is 
defined as being from 0 to 80 degrees. 38 C.F.R. § 4.71a, 
General Formula, Note 2 (2006).  The combined range of motion 
refers to the sun of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Id.

The General Formula also provides that any associated 
objective neurologic abnormalities should be evaluated 
separately.  38 C.F.R. § 4.71a, General Formula, Note 1 
(2006).      

The Board notes that x-rays taken in May 2000 showed minimal 
degenerative arthritic changes of the bodies of C4 to C7.

The May 2004 VA examination revealed range of motion of 40 
degrees for flexion, 20 degrees for extension, 25 degrees for 
lateral bending to each side, 45 degrees for rotation 
bilaterally.  Thus, the combined range of motion for the 
cervical spine is 200 degrees.  Further, at the May 2004 
examination, there was no evidence of muscle spasm severe 
enough to result in altered gait, or abnormal spinal contour.  
Indeed, the examiner specifically pointed out that he had a 
normal station and normal gait.  In addition, there was no 
objective clinical confirmation of cervical radiculopathy.  

Based on the foregoing, the Board finds that an evaluation 
greater than 10 percent is not warranted.  In evaluating the 
veteran's claim under the General Rating Formula, the Board 
notes that, while the evidence shows the veteran's cervical 
spine range of motion is slightly limited, his limitation of 
motion is not sufficient to warrant an increased evaluation.  
In addition, there are no associated objective neurologic 
abnormalities to be evaluated separately.   

It should also be noted that no additional compensation is 
warranted under 38 C.F.R. §§ 4.40, 4.45, or DeLuca.  There 
was no evidence of weakness or incoordination on examination 
and although the veteran complained of increased pain on 
repetitive use, repeated range of motion exercise showed no 
change.  Therefore, even considering the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board finds 
that there has been no demonstration, by competent clinical 
evidence, of additional functional limitation comparable to a 
20 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2006).  

In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent for residuals of an 
injury of the cervical spine with traumatic arthritis have 
not been met.



b.	Left shoulder

Historically, by rating action of August 1989, the RO granted 
service connection for a shoulder injury and assigned a 10% 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5003.

Diagnostic Code 5010 provides that arthritis due to trauma 
established by x-ray findings will be rated as degenerative 
arthritis under Diagnostic Code 5003. Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  

Note 1 accompanying Diagnostic Code 5003 states that the 20 
percent and 10 percent ratings based on x-ray findings will 
not be combined with ratings based upon limitation of motion. 
Note 2 states that the 20 percent and 10 percent ratings 
based on x-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  38 
C.F.R. § 4.71a, DC 5003.

A 20 percent evaluation is warranted where movement of the 
minor arm is limited at the shoulder level or where movement 
of the minor arm is limited midway between the side and 
shoulder level; and a 30 percent evaluation is warranted 
where movement of the minor arm is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.

The Board notes that x-rays taken in May 2000 showed moderate 
degenerative arthritic changes of the left acromioclavicular 
and shoulder joints.

The May 2004 VA examination revealed range of motion of 110 
degrees for forward flexion, 85 degrees for abduction, and 45 
degrees for internal and external rotation.  The examiner 
noted tenderness, soreness and pain at the extremes of 
motion.  He also noted that the veteran had good strength in 
the shoulder muscles and pain with resisted motion, 
especially the internal and external rotation.  There were no 
signs of instability, and repetition of exercise resulted in 
no change.  

Based on the foregoing, the Board finds that an evaluation of 
20 percent is warranted.  In evaluating the veteran's claim 
under Diagnostic Code 5201, the Board notes that the evidence 
shows the veteran's left shoulder range of motion is limited 
to slightly below shoulder level.  As noted, he demonstrated 
abduction only to 85 degrees, which is less than the shoulder 
level or 90 degrees. See 38 C.F.R. § 4.71a, Plate I.   

However, the Board does not find that an evaluation in excess 
of 20 percent is warranted.  Although at the May 2004 VA 
examination, the veteran's left arm movement was essentially 
limited to just below shoulder level, movement of the left 
arm was not limited to 25 degrees from the side.   

The Board has evaluated the veteran's left shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 20 
percent.  However, the veteran has never been shown to have 
ankylosis of the scapulohumeral articulation, other 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 
are not for application.

It should also be noted that no additional compensation is 
warranted under 38 C.F.R. §§ 4.40, 4.45, or DeLuca.  There 
was no evidence of weakness or incoordination on examination 
and although the veteran complained of increased pain on 
repetitive use, repeated range of motion exercise showed no 
change.  Therefore, even considering the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board finds 
that there has been no demonstration, by competent clinical 
evidence, of additional functional limitation comparable to a 
30 percent evaluation under Diagnostic Code 5201 is not 
warranted.  

In view of the foregoing, the Board finds that the criteria 
for an evaluation of 20 percent but no higher for residuals 
of an injury of the left shoulder (minor) with traumatic 
arthritis have been met.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the cervical spine with traumatic 
arthritis is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for residuals of an injury of the left shoulder (minor) with 
traumatic arthritis is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.  

With respect to the issue of entitlement to an increased 
evaluation for arthritis of the dorsal spine, the Board notes 
that the VA examination conducted in May 2004 is not adequate 
for rating purposes.  

With respect to the May 2004 VA examination, although the 
examiner provided range of motion values for flexion, lateral 
flexion, and rotation, he neglected to provide a range of 
motion value for extension.  As no range of motion value is 
available for extension of the thoracolumbar spine, the Board 
finds that there is inadequate data to compute the combined 
range of motion for the thoracolumbar spine.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of his service-connected 
dorsal spine disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca, 
supra.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


